Citation Nr: 0426796	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling. 

2.  Whether clear and unmistakable error (CUE) exists in a 
May 1990 rating decision of the RO, which assigned February 
14, 1990 as the effective date of the establishment of 
service connection for lumbosacral strain.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied an 
increased rating for headaches.  This case also comes to the 
Board on appeal from a June 2003 RO decision, which 
determined that there was no CUE in a May 1990 rating 
decision of the RO that assigned February 14, 1990 as the 
effective date of the establishment of service connection for 
lumbosacral strain.  

It is noted that in November 2002 the veteran requested a 
hearing at the RO before a Veterans Law Judge from the Board.  
In July 2004, he withdrew his request for a Board hearing 
that had been scheduled for August 2004.  

It is further noted that, with respect to the increased 
rating issue, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran and his representative if further action 
is required on his part.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO assigned February 
14, 1990 as the effective date of the establishment of 
service connection for lumbosacral strain; the veteran did 
not appeal such assignment.  

2.  The May 1990 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.




CONCLUSIONS OF LAW

1.  The May 1990 RO rating decision that assigned February 
14, 1990 as the effective date of the establishment of 
service connection for lumbosacral strain is final.  38 
U.S.C.A. § 4005(c) (1988); 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d), 19.118, 19.129 (1990); 38 C.F.R. §§ 
3.160(d), 20.201, 20.302 (2003).

2.  The May 1990 rating decision that assigned February 14, 
1990 as the effective date of the establishment of service 
connection for lumbosacral strain was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that, insofar as CUE claims are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond.  
Therefore, the Board finds that the record is ready for 
appellate review.



II.  CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).

In a decision dated in May 1990, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable rating, effective February 14, 1990.  By 
letter in June 1990, the RO notified the veteran of its May 
1990 rating decision and of his appellate rights at his 
address of record.  In June 1990, the veteran initiated and 
later perfected an appeal with regard to the rating decision 
insofar as the assignment of the noncompensable rating was 
concerned.  However, the veteran did not appeal the May 1990 
decision as regards the effective date of the establishment 
of service connection for lumbosacral strain.  Thus, the May 
1990 decision that assigned February 14, 1990 as the 
effective date of the establishment of service connection for 
lumbosacral strain became final.  38 U.S.C.A. § 4005(c) 
(1988); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 
19.118, 19.129 (1990); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2003).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2003).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meets the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has held that, "it does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In the instant appeal the veteran argues that CUE exists in 
the May 1990 rating decision for the reason that the RO 
failed to assign the proper effective date for the 
establishment of service connection for lumbosacral strain.  
He states that he originally filed a claim of service 
connection for a back disability in May 1976 and that his 
claim remained "open" until the RO granted service 
connection for lumbosacral strain in the May 1990 decision.  
He maintains that he was never issued a decision on his 
original claim in May 1976 and that the only action taken by 
the RO on that initial claim was a letter dated in May 1976 
requesting evidence from him.  The Board finds, however, that 
the veteran has not raised a valid claim of CUE.  

In essence, the veteran's challenge is to the RO's 
application of the statutory or regulatory provisions extant 
at the time of the May 1990 rating decision, pertinent to the 
assignment of the effective date.  That is, he maintains that 
correct application of the existing law in May 1990 would 
have produced a manifestly different outcome, specifically 
the assignment of May 1976, rather than February 14, 1990, as 
the effective date of service connection for lumbosacral 
strain.  

The facts are undisputed in this case.  The record shows that 
in March 1958 the RO granted service connection for 
lumbosacral stain, but for purposes of outpatient treatment 
only (thus, no ratings or effective dates were assigned).  By 
VA Form 21-526, the veteran filed a claim of service 
connection for a back disability, which was received in the 
RO mailroom on April 19, 1976 and in the RO's adjudication 
division on May 17, 1976.  In a letter dated in May 1976 to 
the veteran at his latest address of record, the RO referred 
to his compensation claim and requested that he submit a 
report from his personal physician covering a recent physical 
examination, to include findings and diagnoses.  The RO 
informed the veteran that the requested evidence must be 
submitted as soon as possible, preferably within 60 days, and 
in any case "must be received in the Veterans Administration 
within one year from the date of this letter; otherwise, 
benefits, if entitlement is established, may not be paid 
prior to the date of its receipt."  The next correspondence 
from the veteran was received in January 1978, pertinent to 
an overpayment of VA educational benefits.  Then, on February 
14, 1990, the RO received the veteran's claim of service 
connection for various disabilities, to include that which is 
presently at issue.  

As noted, the RO in a May 1990 rating decision granted 
service connection for lumbosacral strain and assigned a 
noncompensable evaluation, effective February 14, 1990.  

To determine whether the RO correctly applied the law at the 
time of the May 1990 rating decision, the Board reviews the 
laws and regulations then in effect.  

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, pension, compensation, or dependency 
and indemnity compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1990).  Written VA notices are to be 
sent to "a claimant or payee at his or her latest address of 
record."  38 C.F.R. § 3.1(q) (1990).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  For disability 
compensation in particular, the effective date will be the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
3010(a) (West 1988); 38 C.F.R. § 3.400(b)(2), (ii) (1990).

In this case, the RO in May 1990 considered all of the 
evidence of record when it assigned an effective date of 
service connection for lumbosacral strain.  The conclusion 
reached by the RO in the May 1990 rating decision was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.  That is, as the veteran did not respond to the May 
1976 request for medical evidence in connection with his 
claim of service connection for a back disability, the RO in 
May 1990 properly deemed that original claim to be abandoned.  
It is noteworthy that the RO, in its May 1976 letter, 
informed the veteran of such consequences of his failure to 
respond within one year, to include the fact that payment of 
benefits, if entitlement is established, would not be prior 
to the date of receipt of the requested evidence after May 
1977.  The veteran next filed a claim for service connection 
on February 14, 1990, and the RO assigned that date of 
receipt as the effective date of service connection for 
lumbosacral strain, which is in accordance with U.S.C.A. § 
3010(a) (West 1988); 38 C.F.R. § 3.400(b)(2), (ii) (1990), 
and 38 C.F.R. § 3.158(a) (1990).  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).   In sum, the veteran has not 
shown an error in the May 1990 rating decision that would 
manifestly change the outcome of the decision.  The May 1990 
rating decision was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect.  


ORDER

As there is no CUE in the May 1990 RO rating decision, the 
appeal is denied.


REMAND

Remand is warranted with regard to the issue of an increased 
rating for headaches, to ensure that all pertinent medical 
evidence is associated with the claims file and to obtain a 
contemporary medical opinion as to the severity of the 
disability at issue.

The Board is of the opinion that a VA examination for the 
purpose of ascertaining the current severity of the veteran's 
service-connected headache disability is warranted in this 
case.  The veteran was last afforded an examination in April 
2002, but the findings are vague and inadequate for rating 
purposes.  In particular, an opinion is needed to determine 
whether the severity of the veteran's headache disability is 
comparable to that of a migraine characterized by prostrating 
attacks occurring on an average once a month or a migraine 
characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  It is also noted that the April 2002 VA 
examination report indicates that the veteran took Vicodin 
for his headaches; however, in a treatment record dated in 
January 2002, Steven Dovitz, M.D., indicates that the veteran 
required Vicodin for neck and back pain.  Thus, the veteran's 
treatment modality for headaches should be clarified in a new 
examination.  

Prior to the examination, the RO should attempt to obtain any 
other additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
headaches.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA examination in neurology, 
in order to determine the current nature 
and severity of his service-connected 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings 
should be reported in detail in the 
examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  The examiner should 
specifically comment on the nature, 
frequency, and severity of headaches.  In 
so doing, the examiner should indicate 
whether or not such disability is 
characterized by prostrating attacks 
occurring on average once a month over 
the last several months and if such 
attacks are so frequent and prolonged as 
to be productive of severe economic 
inadaptability.  The examiner should also 
indicate the treatment modality for the 
service-connected headaches, 
distinguishing any medication taken for 
such headaches and that taken for 
treating other bodily pains.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of an increased rating for 
headaches, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



